IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALEXANDER HAIRSTON,                      : No. 209 MAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
SHANNON R. ALLEN I/D/B/A GRABS,          :
INC.; I/D/B/A JUGS & MUGS; AND           :
JOSHUA MILLER, INDIVIDUALLY,             :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.